Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT AGREEMENT, dated as of [XX], 2020 (this “Agreement”), by
and between Vroom, Inc., a Delaware corporation (the “Company”), and
[Participant Name] (the “Participant”).

R E C I T A L S:

WHEREAS, the Company desires to grant to the Participant restricted stock units
(each a “Restricted Stock Unit”) pursuant to its 2020 Incentive Award Plan (as
amended, the “Plan”), each Restricted Stock Unit representing the right to
receive one (1) share of common stock, $0.001 par value, of the Company (one
“Share”) pursuant to the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Participant hereby agree as
follows:

Section 1.          Grant of Restricted Stock Units.  The Company hereby grants
to the Participant, pursuant to the Plan and on the terms and conditions set
forth herein, the number of Restricted Stock Units as set forth on Schedule A.  

Section 2.          Vesting; Term of Restricted Stock Units.

2.1        The Restricted Stock Units shall vest as set forth in Schedule A.

2.2        Individual Account.  The Restricted Stock Units shall be credited to
a separate account established and maintained by the Company for the Participant
on the first business day following the date of grant of the Restricted Stock
Units (the “Account”).  The Restricted Stock Units will be deemed to be invested
in Shares only.  The Account shall be maintained on the Company’s books solely
for record keeping purposes, and shall not represent any actual segregation or
investment of assets or Shares.

Section 3.          Distribution of Shares Represented by the Restricted Stock
Units.

3.1        The Shares represented by Restricted Stock Units will be distributed
to the Participant on or as soon as administratively practicable following the
date such Restricted Stock Units vest and, in any event, within sixty (60) days
following such vesting (the “Distribution Date”) and certificates representing
those Shares will be delivered to the Participant as soon as practicable
thereafter.

3.2        If any distribution of Shares represented by the Restricted Stock
Units consists of a fractional Share, then in lieu of distributing a fractional
Share, the Company shall distribute cash to the Participant equal in value to
the Fair Market Value of the fractional Share on the Distribution Date.

Section 4.          Withholding Taxes.  

1



--------------------------------------------------------------------------------

Exhibit 10.2

4.1        The Company shall have the authority and the right to deduct or
withhold, or to require the Participant to remit to the Company, an amount
sufficient to satisfy all applicable federal, state and local taxes required by
law to be withheld with respect to any taxable event arising in connection with
the Restricted Stock Units.  At any time that taxes are required to be withheld
in connection with a distribution of Shares on a Distribution Date, the Company
may, in its discretion, withhold Shares that would otherwise be distributed to
the Participant (rounded down to the nearest whole share) up to an amount that
is equal, based on the Fair Market Value of the Shares on the Distribution Date,
to the maximum amount of the federal, state, local, and foreign income and/or
employment taxes required, in the Company’s sole judgment, to be collected or
withheld with respect to such distribution.

4.2[In satisfaction of any tax withholding obligations and in accordance with
the Participant’s election included in Schedule A (the “Sell to Cover
Election”), the Participant has irrevocably elected to sell the portion of the
Shares to be delivered under the Restricted Stock Units necessary so as to
satisfy the tax withholding obligations and shall execute any letter of
instruction or agreement required by the Company’s transfer agent (together with
any other party the Company determines necessary to execute the Sell to Cover
Election, the “Agent”) to cause the Agent to irrevocably commit to forward the
proceeds necessary to satisfy the tax withholding obligations directly to the
Company.  Notwithstanding any other provision of this Agreement, the Company
shall not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or enter such Shares in
book entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Restricted Stock Units or
the issuance of Shares.]1

4.3        With respect to any required withholding that is not satisfied
pursuant to Section 4.1 [or 4.2] above (e.g., an amount represented by a
fractional Share), the Company shall require the Participant to remit a cash
payment to the Company, deduct such amount from the Participant’s payroll, or
shall satisfy such withholding obligation by any other means permitted under the
Plan.  

Section 5.          Transferability.  

5.1          Upon the settlement of the Restricted Stock Units, a certificate
evidencing the Shares shall be issued by the Company in the Participant’s name
pursuant to which the Participant shall have voting and dividend rights unless
and until the Shares are canceled or forfeited pursuant to the provisions of
this Agreement.  

5.3        Prohibited Transfers.  The Restricted Stock Units may not be sold,
pledged, assigned or transferred in any manner other than by will or the law of
descent and distribution, unless and until the Shares underlying the Restricted
Stock Units have been issued, and all restrictions applicable to such Shares
have lapsed. No Restricted Stock Units or any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable

 

1 

To be included for individuals who elect to sell shares to cover applicable tax
withholding.

2



--------------------------------------------------------------------------------

Exhibit 10.2

proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence. Notwithstanding the foregoing, with the
consent of the Administrator, the Restricted Stock Units may be transferred to
Permitted Transferees, pursuant to any such conditions and procedures the
Administrator may require.

Section 6.    Rights in Shares Before Delivery.  No person shall have any
privileges of a stockholder of the Company with respect to any Restricted Stock
Units, unless and until Shares are distributed pursuant to Section 3.

Section 7.    No Right to Continued Employment or Service.  Nothing contained
herein shall be construed to confer on the Participant any right to continue as
an employee of, or service provider to, the Company, or to derogate from any
right of the Company to, as applicable, retire, request the resignation of or
discharge the Participant, or to lay off or require a leave of absence of the
Participant, with or without pay, at any time, with or without good cause.

Section 8.          Qualifications to Distribution.  Anything in this Agreement
to the contrary notwithstanding, in no event may Shares represented by
Restricted Stock Units be distributed if the Company shall, at any time and in
its sole discretion, determine that any of the following conditions have not
been satisfied: (a) the admission of the Shares to listing on all stock
exchanges on which such Shares are then listed; (b) the completion of any
registration or other qualification of the Shares under any state or federal law
or other rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, (c) consent or approval of any
regulatory body, deemed necessary or desirable in connection with such
distribution, (d) the receipt of full payment of any applicable withholding tax
in accordance with Section 4.  In such event, such distribution shall be held in
abeyance and shall not be effective unless and until such condition, listing,
registration, qualification or approval shall have been satisfied, effected or
obtained free of any conditions not acceptable to the Company; provided that
such distribution shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii), and
provided further that no payment or distribution shall be delayed under this
Section 8 if such delay will result in a violation of Code Section 409A.

Section 9.      Entire Agreement.  This Agreement and the Plan contain the
entire agreement between the parties hereto with respect to the matters
contemplated herein and supersede all prior agreements or understandings among
the parties related to such matters.  

Section 10.      Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Restricted Stock Units, and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

3



--------------------------------------------------------------------------------

Exhibit 10.2

Section 11.      Binding Effect.  Subject to the restrictions on transfer herein
set forth, this Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and upon the Participant and his or her
assigns, heirs, executors, administrators and legal representatives.

Section 12.      Amendment or Modification; Waiver.  This Agreement may be
amended, modified, superseded, canceled, renewed or extended, and the terms or
covenants hereof may be waived, only by a written instrument executed on behalf
of the Company (as authorized by the Committee) and the Participant.  The
Restricted Stock Units are not intended to constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A. However, notwithstanding
the foregoing, the Company may, but shall not be required to, amend this
Agreement or adopt other policies and procedures, prospectively or
retroactively, or take any other actions, without obtaining the consent of the
Participant, to the extent necessary or appropriate (as determined by the
Company in its sole discretion) to meet the requirements of Code Section 409A
and the guidance issued thereunder such that the additional taxes and penalties
set forth in Code Section 409A(a)(i)(B) will not apply to transactions
contemplated by the this Agreement.  The Company shall have no liability
whatsoever for or in respect of any decision to take action to attempt to so
comply with Code Section 409A, any omission to take such action or for the
failure of any such action taken by the Company to so comply.  

Section 13.      Participant Undertaking.  The Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may, in its reasonable judgment, deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
the Participant pursuant to the express provisions of this Agreement.

Section 14.      Governing Law.  This Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the principles of conflicts of law thereof.

Section 15.      Defined Terms.  Capitalized terms used in this Agreement and
not otherwise defined herein have the meaning ascribed to them in the Plan.

Section 16.      Captions.  The use of captions in the Plan is for
convenience.  The captions are not intended to provide substantive rights.

Section 17.      The Plan.  The Participant acknowledges having received a copy
of the Plan.  The Restricted Stock Units herein granted are subject to all of
the terms and provisions of the Plan, all of which are hereby incorporated
herein by reference.  In the event of any inconsistency between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall govern.

Section 18.      Severability.  The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.

Section 19.      Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic

4



--------------------------------------------------------------------------------

Exhibit 10.2

mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

[Signature page follows.]




5



--------------------------------------------------------------------------------

Exhibit 10.2

VROOM, INC.

 

By: _________________________________________

      Patricia Moran, Chief Legal Officer and Secretary

 

              

 

PARTICIPANT

 

I, the undersigned, hereby acknowledge receipt of a copy of the Plan and accept
the Restricted Stock Units subject to all of the terms and provisions thereof.

 

 

      ________________________________________________

Participant Name

 

    

  Date:  _________________________________________

 

  Address: __________________________________________

 

    __________________________________________

 

 

 

6



--------------------------------------------------------------------------------

Exhibit 10.2

SCHEDULE A

Name of Participant:

Date of Grant:

 

Number of Restricted Stock Units:

Vesting Commencement Date:

 

Vesting Terms:

 

Subject to the Participant’s continuous service through the applicable vesting
date: the Restricted Stock Units shall become vested in equal installments of
1/3 each on the first anniversary of the commencement date, the second
anniversary of the commencement date and the third anniversary of the
commencement date. If the Participant’s continuous service terminates, all
Restricted Stock Units that have not become vested on or prior to the date such
continuous service terminates will thereupon be automatically forfeited by the
Participant without payment of any consideration therefor.

 

Withholding Tax Election:  The Participant has carefully reviewed Section 4 of
the Agreement and the Participant hereby represents and warrants that on the
date hereof he or she is not aware of any material, nonpublic information with
respect to the Company or any securities of the Company, and is entering into
the Agreement and this election to “sell to cover” in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  It is the
Participant’s intent that this election to “sell to cover” comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act.

7

